 Case 2:20-cv-00938-JMA-SIL Document 1 Filed 02/20/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 RICHARD HARBUS,

                                  Plaintiff,                     Docket No. 2:20-cv-938

           - against -                                           JURY TRIAL DEMANDED


 UNCOACHED CORP.

                                   Defendant.


                                               COMPLAINT

          Plaintiff Richard Harbus (“Harbus” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Uncoached Corp. (“Uncoached Corp.” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of an elephant, owned

and registered by Harbus, a New York based professional photographer. Accordingly, Harbus

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
 Case 2:20-cv-00938-JMA-SIL Document 1 Filed 02/20/20 Page 2 of 7 PageID #: 2




       3.     Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.     Harbus is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 119 Tappan Landing Road,

Tarrytown, NY 10591.

       6.     Upon information and belief, Uncoached Corp. is a domestic business corporation

organized and existing under the laws of the State of New York, with a place of business at 52

Tiffany Court West, Nesonset, New York 11767. Upon information and belief, Uncoached Corp.

in registered with the New York State Department of Corporations to do business in New York.

At all times material hereto, Uncoached Corp. has owned and operated a website at the URL:

www.MoneyInc.com (the “Website”).

                                  STATEMENT OF FACTS

       A.     Background and Plaintiff’s Ownership of the Photograph

       7.     Harbus photographed an elephant (the “Photograph”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       8.     Harbus then licensed the Photograph to New York Post. On October 2, 2019, the

New York Post ran an article that featured the Photograph titled Animal activists glad Happy the

elephant staying in Bronx Zoo—for now. See URL: https://nypost.com/2019/10/02/animal-

activists-glad-happy-the-elephant-staying-in-bronx-zoo-for-now/. Harbus’s name was featured in
 Case 2:20-cv-00938-JMA-SIL Document 1 Filed 02/20/20 Page 3 of 7 PageID #: 3




a gutter credit identifying him as the photographer of the Photograph. A true and correct copy of

the article is attached hereto as Exhibit B.

       9.       Harbus is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-190-413.

       B.       Defendant’s Infringing Activities

       11.      Uncoached Corp. ran an article on the Website entitled The 20 Most Dangerous

Wild Animals in the World. See: https://moneyinc.com/most-dangerous-wild-animals/. The

article featured the Photograph. A screenshot of the Photograph on the Website is attached hereto

as Exhibit C.

       12.      Uncoached Corp. did not license the Photograph from Plaintiff for its article, nor

did Uncoached Corp. have Plaintiff’s permission or consent to publish the Photograph on its

Website.

       13.      Upon information and belief, the article was written by a staff writer of the

Defendant.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       14.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.      Uncoached Corp. infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Uncoached Corp. is not, and has never
 Case 2:20-cv-00938-JMA-SIL Document 1 Filed 02/20/20 Page 4 of 7 PageID #: 4




been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        17.     Upon information and belief, the foregoing acts of infringement by Uncoached

Corp. have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        18.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        19.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

        20.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

        21.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-20 above.

        22.     Upon information and belief, in its article on the Website, Defendant copied the

Photograph from New York Post which contained a gutter credit underneath the Photograph

stating, “Richard Harbus” and placed it on its Website without the gutter credit.
 Case 2:20-cv-00938-JMA-SIL Document 1 Filed 02/20/20 Page 5 of 7 PageID #: 5




       23.     Upon information and belief, Uncoached Corp. intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

       24.     The conduct of Uncoached Corp. violates 17 U.S.C. § 1202(b).

       25.     Upon information and belief, Uncoached Corp.’ falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       26.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Uncoached Corp. intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright

in the Photograph. Uncoached Corp. also knew, or should have known, that such falsification,

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       27.     As a result of the wrongful conduct of Uncoached Corp. as alleged herein,

Plaintiff is entitled to recover from Uncoached Corp. the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by Uncoached Corp. because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       28.     Alternatively, Plaintiff may elect to recover from Uncoached Corp. statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case 2:20-cv-00938-JMA-SIL Document 1 Filed 02/20/20 Page 6 of 7 PageID #: 6




     1.    That Defendant Uncoached Corp. be adjudged to have infringed upon Plaintiff’s

           copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

     2.    The Defendant Uncoached Corp. be adjudged to have falsified, removed and/or

           altered copyright management information in violation of 17 U.S.C. § 1202.

     3.    That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

           profits, gains or advantages of any kind attributable to Defendant’s infringement

           of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

           per copyrighted work infringed pursuant to 17 U.S.C. § 504;

     4.    That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

           a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

           kind attributable to Defendant’s falsification, removal and/or alteration of

           copyright management information; or b) alternatively, statutory damages of at

           least $2,500 and up to $ 25,000 for each instance of false copyright management

           information and/or removal or alteration of copyright management information

           committed by Defendant pursuant to 17 U.S.C. § 1203(c);

     5.    That Defendant be required to account for all profits, income, receipts, or other

           benefits derived by Defendant as a result of its unlawful conduct;

     6.    That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

           U.S.C. § 505;

     7.    That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

           17 U.S.C. § 1203(b);

     8.    That Plaintiff be awarded pre-judgment interest; and

     9.    Such other and further relief as the Court may deem just and proper.
 Case 2:20-cv-00938-JMA-SIL Document 1 Filed 02/20/20 Page 7 of 7 PageID #: 7




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 20, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Richard Harbus
